Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2019 has been considered by
the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Regarding claims 1 and 10, the claims recite a method and device for marking adventitious sounds based upon chest cavity sounds, derive lung sound signals from chest cavity sounds, obtaining time points of adventitious sounds, and determining the number of occurrences. The claims are directed towards a process and a machine, respectively which is one of the statutory categories of invention.
Additionally, the steps recited by claim 1 are a process that, under its broadest reasonable interpretation, are directed to the judicially recognized exception of an abstract idea of mathematical relationships/calculations. 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the calculations are not proactively used to improve the functioning of a computer or other technology/technical field, they are not used to affect a particular treatment or prophylaxis, and they do not use the judicial exception in a meaningful way beyond linking it to a particular technological environment.
Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed supra, claim 1 fails to recite any additional elements beyond the abstract idea, while claim 10 merely recites a generic processor and storage that amounts to no more than mere instructions to apply the judicial exception using generic computer components. This cannot provide an inventive concept and so the claims are not patent eligible. The dependent claims also fail to recite more than the abstract idea. Each of the dependent claims merely further describes the data that is being processed or further describes the mathematical relationships utilized.  They do not recite any limitations that take the judicial exception out of the mathematical concepts grouping of abstract ideas; nor do they recite any limitations that integrate the abstract idea into a practical application or that impose any meaningful limits on practicing the abstract idea; nor do they recite any additional elements beyond the judicial exception. 

matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
Claim 1 recites the limitation “the lung sound signal segments” in line 6. There is insufficient antecedent basis for this limitation in the claim. The term “the lung sound signal segments” is not mentioned previous to this claim and was only previously referred to as “a lung sound signal segment.”  It is mentioned that “a lung sound signal segment” is captured every sampling time interval, but this could be a single interval. For examination purposes examiner has interpreted “the lung sound signal segments” to be one sound segments per sampling time interval over multiple intervals.
Claim 1 recites the limitation “the adventitious sound” in line 14. There is insufficient antecedent basis for this limitation in the claim. The term “the adventitious sound” is not mentioned previous to this claim and it is unclear as to which sound the term “the adventitious sound” is referring 
Claim 3 recites the limitation “the lung sounds” in line 6. There is insufficient antecedent basis for this limitation in the claim. The term “the lung sounds” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the lung sounds” to be “the lung sound signal segments” referred to in claim 1. Therefore, capturing a feature map from each of the abnormal spectrograms and weights 7corresponding to classes of the lung sound signal segments by using the recognition 8model.
Claim 4 recites the limitations “the sum” and “the feature map” in line 2. There is insufficient antecedent basis for this limitation in the claim. The terms “the sum” and “the feature map” are not mentioned previous to this claim.
Claim 8 recites the limitation “the Fourier Transform” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The term “the Fourier Transform” is not mentioned previous to this claim.
Claims 2-9 are rejected by virtue of their dependence upon a rejected base claim.
Claim 10 recites the limitation “the processor” in line 4. There is insufficient antecedent basis for this limitation in the claim. The term “the processor” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the processor” to be “the one or more processors” referred to in claim 10. Therefore, wherein the processor is configured to drive the computer 5storage media to execute the following tasks.
Claim 10 recites the limitation “the lung sound signal segments” in line 10. There is insufficient antecedent basis for this limitation in the claim. The term “the lung sound signal segments” is not mentioned previous to this claim and was only previously referred to as “a lung sound signal segment.”  It is mentioned that “a lung sound signal segment” is captured every sampling time interval, but this 
Claim 10 recites the limitation “the adventitious sound” in line 18. There is insufficient antecedent basis for this limitation in the claim. The term “the adventitious sound” is not mentioned previous to this claim and it is unclear as to which sound the term “the adventitious sound” is referring to. For examination purposes the examiner has interpreted “the adventitious sound” to be any abnormal sound from the lung sound signal segment.
Claim 12 recites the limitation “the lung sounds” in line 7. There is insufficient antecedent basis for this limitation in the claim. The term “the lung sounds” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the lung sounds” to be “the lung sound signal segments” referred to in claim 1. Therefore, capturing a feature map from each of the abnormal spectrograms and weights 7corresponding to classes of the lung sound signal segments by using the recognition 8model.
Claim 13 recites the limitations “the sum” and “the feature map” in line 2. There is insufficient antecedent basis for this limitation in the claim. The terms “the sum” and “the feature map” are not mentioned previous to this claim.
Claim 17 recites the limitation “the Fourier Transform” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The term “the Fourier Transform” is not mentioned previous to this claim.
Claims 11-18 are rejected by virtue of their dependence upon a rejected base claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-11, and 14-18 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over
Emmanouilidou (U.S. Patent Application Document 2018/0317876).	
	Regarding claim 1, Emmanouilidou teaches a method for marking adventitious sounds [fig. 1; par. 8-9], comprising: receiving a lung sound signal generated by a sensor from a chest cavity sound signal [fig. 1, element 102; par. 8-9]; capturing a lung sound signal segment from the lung sound signal every sampling time interval [par. 66 and 88]; converting the lung sound signal segments into spectrograms [par. 76]; inputting the spectrograms into a recognition model to determine whether the spectrograms include adventitious sounds [par. 42, 62, and 68]; obtaining time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points [par. 66]; and marking an adventitious sound signal segment having the highest probability of occurrence of the adventitious sound in the lung sound signal according to the time points and the number of occurrences [par. 68, 72, 106, and 109].

	Regarding claims 5 and 14, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein the step of marking an adventitious sound signal segment having the highest probability of occurrence of the adventitious sound in the lung sound signal according to the time points and the number of occurrences further comprises: counting the number of occurrences of the adventitious sounds in a time window for every predetermined time period through the time [par. 73 and 104], and selecting a first time window having the highest number of occurrences, and marking the adventitious sound signal segment in the lung sound signal according to the first time window [par. 72, 73, and 104].
	Regarding claims 6 and 15, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein each of the lung sound signal segments has a length, and the length is greater than one sampling time interval [par. 109].
	Regarding claims 7 and 16, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], before capturing the lung sound signal segment, the method further comprises: performing band-pass filtering, pre-amplification, and pre-emphasis on the chest cavity sound signal to generate the lung sound signal [par. 38 and 62].
	Regarding claims 8 and 17, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein the lung sound signal segments are converted into spectrograms by the Fourier Transform [par. 73].
	Regarding claims 9 and 18, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein the recognition model is based on a convolutional neural network (CNN) model [par. 61].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanouilidou (U.S. Patent Application Document 2018/0317876) in further view of Kao (U.S. Patent Number 10803885) and Ward (U.S. Patent Number 10210860).
Regarding claims 3 and 12, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein the step of obtaining time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points 
Emmanouilidou does not teach capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model, obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps.
However, Kao teaches capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model [col. 11: lines 35-67; col. 12: lines 1-34], obtaining activation maps according to the feature maps and the weights [col. 12: 
It would be obvious before the effective filing date of the claimed invention of one having
ordinary skill in the art to modify device as taught by Emmanouilidou, capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model, obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps, as taught by Kao, since the modification would provide the predictable results of better classifying the adventitious sound and determining when the adventitious sound occurred to more accurately remove noise from the lung sound. 
Emmanouilidou does not teach obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points.
However, Ward teaches obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points [col. 1: lines 44-61].
It would be obvious before the effective filing date of the claimed invention of one having
ordinary skill in the art to modify device as taught by Emmanouilidou, obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points, as taught by Kao, since the modification would provide the predictable results of determining when and how often the adventitious sounds occurred in order to more accurately remove noise from the lung sound. 

s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanouilidou (U.S. Patent Application Document 2018/0317876) in further view of Rajaraman “Visualization and Interpretation of Convolutional Neural Network Predictions in Detecting Pneumonia in Pediatric Chest Radiographs” Applied Sciences, vol. 8, issue 10, Sept. 2018.
Regarding claims 4 and 13, Emmanouilidou teaches a method and device for marking adventitious sounds [fig. 1; par. 8-9], wherein a classification method of lung sounds is used [fig. 2, element 114; pat. 8, 32, and 103]. 
Emmanouilidou does not teach the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as follows: 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map. 
However, Rajaraman teaches the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as follows: 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map [Rajaraman 2018].
It would be obvious before the effective filing date of the claimed invention of one having
ordinary skill in the art to modify device as taught by Emmanouilidou, the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map, as taught by Kao, since the modification would provide the predictable results of calculating the feature and activation maps for more accurately determining at which time point the adventitious sound occurred.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791